              Case 6:21-cv-00487-ADA Document 1 Filed 05/10/21 Page 1 of 37




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION


Vervain, LLC

                  Plaintiff,

v.                                                       Civil Action No. 6:21-cv-487

Micron Technology, Inc.;                                 JURY TRIAL DEMANDED
Micron Semiconductor Products, Inc.; and
Micron Technology Texas, LLC

                  Defendants.


                          COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff Vervain, LLC (“Vervain”) asserts the following claims for patent infringement

against Defendants Micron Technology, Inc.; Micron Semiconductor Products, Inc.; and Micron

Technology Texas, LLC (collectively “Micron” or “Defendants”), and alleges as follows.

                                     NATURE OF THE ACTION

         1.       This is a civil action for infringement under the patent laws of the United States of

America, 35 U.S.C. § 1 et seq.

         2.       Vervain is the owner of all rights, title, and interest in U.S. Patent Nos. 8,891,298;

9,196,385; 9,997,240; and 10,950,300 (collectively, the “Asserted Patents”).

         3.       Defendants have infringed and continue to infringe one or more claims of

Vervain’s Asserted Patents by making, using, offering to sell, and selling within the United

States, and importing into the United States, including in this District, certain flash memory

products. Vervain seeks injunctive relief and monetary damages.




4835-4222-2563
              Case 6:21-cv-00487-ADA Document 1 Filed 05/10/21 Page 2 of 37




                                            THE PARTIES

         4.       Plaintiff Vervain is a Texas limited liability company with its principal place of

business located at 7424 Mason Dells Drive, Dallas, Texas 75230.

         5.       Defendant Micron Technology, Inc. (“Micron Technology”) is a Delaware

corporation with a principal place of business at 8000 South Federal Way, Boise, Idaho 83716.

Micron Technology also has a place of business at 101 West Louis Henna Boulevard, Suite 210,

Austin, Texas 78728. Micron Technology is registered with the Texas Secretary of State to do

business in Texas.

         6.       Defendant Micron Semiconductor Products, Inc. (“Micron Semiconductor”) is an

Idaho corporation with a principal place of business at 8000 South Federal Way, Boise, Idaho

83716. Micron Semiconductor also has a place of business at 101 West Louis Henna Boulevard,

Suite 210, Austin, Texas 78728. Micron Semiconductor is registered with the Texas Secretary of

State to do business in Texas. Micron Semiconductor can be served through its registered agent,

The Corporation Service Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701-3218.

         7.       Defendant Micron Technology Texas, LLC (“Micron Texas”) is an Idaho limited

liability company with a principal place of business at 8000 South Federal Way, Boise, Idaho

83716. Micron Texas also has places of business at 101 West Louis Henna Boulevard, Suite

210, Austin, Texas 78728; and 805 Central Expressway South #100, Allen, Texas 75013.

Micron Texas can be served through its registered agent, The Corporation Service Company, 211

E. 7th Street, Suite 620, Austin, Texas 78701-3218.

         8.       Micron produces computer memory and computer data storage including dynamic

random access memory (DRAM), flash memory, USB flash drives, and other memory products.

Micron’s products are offered under the Micron, Crucial, and Ballistix brands, as well as private

labels. Micron makes its own products in semiconductor fabrication plants in the United States

                                                    2
4835-4222-2563
              Case 6:21-cv-00487-ADA Document 1 Filed 05/10/21 Page 3 of 37




and other countries throughout the world. Micron sells its products to customers, including

customers in this District, in the computer, networking and storage, consumer electronics, sold-

state drives, and mobile telecommunications markets.

         9.       Micron maintains offices in Austin and Allen, Texas. Within the United States,

Micron also has offices in Folsom, Irvine, Longmont, Milpitas, San Diego, and San Jose,

California; Boise and Meridian, Idaho; Minneapolis, Minnesota; Lehi, Utah; Manassas, Virginia;

and Seattle, Washington.1 Outside the United States, Micron also has offices in China, India,

Japan, Korea, Malaysia, Singapore, Taiwan, Belgium, Germany, Israel, Italy, and the United

Kingdom.2

         10.      Micron operates semiconductor fabrication plants in Boise, Idaho; Lehi, Utah; and

Manassas, Virginia, and fabricates and manufactures flash memory products in at least

Manassas, Virginia.3 Outside the United States, Micron operates semiconductor fabrication

plants in at least China, Japan, Singapore, and Taiwan.4

         11.      Micron operates and owns the micron.com website, and markets, offers,

distributes, and provides technical support for its flash memory products throughout the United

States including in this District.

         12.      Each of the Defendants develops, designs, manufactures, distributes, markets,

offers to sell, or sells infringing products or services within the United States, including in this

District, and otherwise purposefully directs infringing activities to this District in connection




1
  Ex. E, https://www.micron.com/about/locations (printed March 12, 2021).
2
  Id.
3
  Ex. F, https://en.wikipedia.org/wiki/List_of_semiconductor_fabrication_plants (printed March
12, 2021).
4
  Id.


                                                  3
4835-4222-2563
            Case 6:21-cv-00487-ADA Document 1 Filed 05/10/21 Page 4 of 37




with its Austin, Texas office; its micron.com website; and its other places of business in Texas

and the rest of the United States.

         13.     Defendants have been and are acting in concert, and are otherwise liable jointly,

severally, or otherwise for relief related to or arising out of the same transaction, occurrence, or

series of transactions or occurrences related to the making, using, selling, offering for sale, or

otherwise distributing the flash memory products in this District.

         14.     In addition, this action involves questions of law and fact that are common to all

Defendants. For example, Defendants are making, using, offering for sale, selling, or otherwise

distributing at least some of the same flash memory products in this District.

                                  JURISDICTION AND VENUE

         15.     This is a civil action for patent infringement arising under the patent laws of the

United States, 35 U.S.C. § 1 et seq. This Court has subject matter jurisdiction over the matters

asserted in this Complaint under 28 U.S.C. §§ 1331 and 1338(a) and 35 U.S.C. §§ 271 et seq.

         16.     This Court has personal jurisdiction over Defendants in accordance with due

process and/or the Texas Long Arm Statute because, in part, Defendants “recruit[] Texas

residents, directly or through an intermediary located in this state, for employment inside or

outside this state.” Tex. Civ. Prac. & Rem. Code § 17.042(3).

         17.     This Court has personal jurisdiction over Defendants, in part because Defendants

do continuous and systematic business in this District, including by providing infringing

products and services to residents of this District that Defendants knew would be used within this

District, and by soliciting business from residents of this District.

         18.     For example, Defendants are subject to personal jurisdiction in this Court

because, inter alia, they have regular and established places of business in this District, including



                                                   4
4835-4222-2563
            Case 6:21-cv-00487-ADA Document 1 Filed 05/10/21 Page 5 of 37




offices located at 101 West Louis Henna Boulevard, Suite 210, Austin, Texas 78728.5 The

Travis Central Appraisal District (CAD) website6 indicates that both Micron Technology and

Micron Semiconductor own property at 101 West Louis Henna Boulevard, Suite 210, Austin,

Texas 78728, and that in 2020, it was appraised at more the $1.9 million dollars.7

         19.     Micron’s Austin offices are regular and established places of business at least

because these locations include many members of Micron’s important teams, including storage

system architects, SPME system architects, storage system engineers, storage solutions

engineers, and software engineers. Micron posts job openings for its Austin office,8 and as of

March 12, 2021, Micron was posting five job openings for its Austin office that were available or

recently filled.9 These and additional job postings can be found on LinkedIn and various other

websites.10

         20.     Based on publicly-available information, since 2012, Micron Technology has

been the employer of approximately twenty-two recipients of H-1B visas who work and reside in


5
   Ex. G, https://www.micron.com/about/locations?country=USA&city=Austin (printed March 12,
2021).
6
   https://www.traviscad.org/property-search/ (last visited March 12, 2021);
http://propaccess.traviscad.org/clientdb/?cid=1 (last accessed March 12, 2021).
7
   Ex. H, http://propaccess.traviscad.org/clientdb/Property.aspx?prop_id=874673 (printed March 12,
2021) (property record for Micron Technology);
http://propaccess.traviscad.org/clientdb/Property.aspx?prop_id=926072 (printed March 12, 2021)
(property record for Micron Semiconductor).
8
   Ex. I, https://jobs.micron.com/search/?createNewAlert=false&q=&locationsearch=Austin (printed
March 12, 2021).
9
   Ex. J, https://jobs.micron.com/job/Austin-Staff-Software-Engineer-TX-73301/711336000/
(printed March 26, 2021); Ex. K, https://jobs.micron.com/job/Austin-Principal-SystemSoftware-
Architect-1-TX-73301/719885200/ (printed March 26, 2021);
Ex. L, https://jobs.micron.com/job/Austin%2C-TX-Senior-Software-Engineer-TX-
73301/718011200/ (printed March 26, 2021); Ex. M, https://jobs.micron.com/job/Austin-Senior-
Competitive-Strategist-Storage-Business-Unit-TX-73301/715488100/ (printed March 26, 2021).
10
    Ex. N, https://www.linkedin.com/jobs/micron-technology-jobs-austin-texas-metropolitan-
area?position=1&pageNum=0 (printed March 12, 2021);
https://www.indeed.com/jobs?q=Micron+Technology&l=Austin%2C+TX (printed April 1, 2021).


                                                  5
4835-4222-2563
            Case 6:21-cv-00487-ADA Document 1 Filed 05/10/21 Page 6 of 37




the Austin, Texas area.11 Micron Semiconductor has been the employer of at least two recipients

of H-1B visas who work and reside in the Austin area.12 Additionally, Micron Technology has

been the employer of approximately seventeen recipients of H-1B visas who work and reside in

the Allen, Texas area.13

         21.     Micron, directly and through agents, regularly conducts, solicits, and transacts

business in this District and elsewhere in Texas, including through its micron.com website. For

example, Defendants employ sales and marketing employees that regularly offer to sell, sell, or

otherwise distribute flash memory products in this District and elsewhere in Texas.

         22.     In particular, Micron has committed and continues to commit acts of infringement

in violation of 35 U.S.C. § 271, and has made, used, marketed, distributed, offered for sale, and

sold infringing products in Texas, including in this District, and engaged in infringing conduct

within and directed at or from this District. The infringing flash memory products have been and

continue to be distributed to and used in this District. Micron’s acts cause injury to Vervain,

including injury suffered within this District.

         23.     Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400(b) because a

substantial part of the events or omissions giving rise to the claims occurred in this District, and

because Defendants have committed acts of infringement in this District and have a regular and

established place of business in this District.




11
   Ex. O, https://h1bdata.info/index.php?em=Micron+Technology&job=&city=Austin&
year=All+Years (printed March 26, 2021); https://h1bdata.info/index.php?em=Micron+
Technology&job=&city=ROUND+ROCK&year=All+Years (printed March 26, 2021).
12
   Ex. P, https://h1bdata.info/index.php?em=Micron+Semiconductor&job=&city=Austin&
year=All+Years (printed March 26, 2021).
13
   Ex. Q, https://h1bdata.info/index.php?em=Micron+Technology&job=&city=Allen&
year=All+Years (printed March 26, 2021).


                                                  6
4835-4222-2563
            Case 6:21-cv-00487-ADA Document 1 Filed 05/10/21 Page 7 of 37




         24.     In particular, Micron Technology, Micron Semiconductor, and Micron Texas

have regular and established places of business located at 101 West Louis Henna Boulevard,

Suite 210, Austin, Texas 78728. Furthermore, Micron Technology, Micron Semiconductor, and

Micron Texas are all registered to do business in Texas.

         25.     Micron Semiconductor and Micron Texas are wholly owned subsidiaries of

Micron Technology. Micron Technology does not separately report revenue from Micron

Semiconductor or Micron Texas in its filings to the Securities Exchange Commission, but rather

reports combined revenue from its various products and subsidiaries.

         26.     On information and belief, Micron Technology not only “owns” but also

“operates” Micron Semiconductor and Micron Texas, including the cooperative development,

improvement, and support of Micron’s products and services.

                              VERVAIN’S ASSERTED PATENTS

         27.     U.S. Patent No. 8,891,298 (the “’298 patent”) is entitled “Lifetime Mixed Level

Non-Volatile Memory System” and issued on November 18, 2014. A true and correct copy of

the ’298 patent is attached as Exhibit A to this Complaint. Vervain is the owner of all rights,

title, and interest in and to the ’298 patent, with the full and exclusive right to bring suit to

enforce the ’298 patent, including the right to recover for past infringement. The ’298 patent is

valid and enforceable under United States patent laws.

         28.     U.S. Patent No. 9,196,385 (the “’385 patent”) is entitled “Lifetime Mixed Level

Non-Volatile Memory System” and issued on November 24, 2015. A true and correct copy of

the ’385 patent is attached as Exhibit B to this Complaint. Vervain is the owner of all rights,

title, and interest in and to the ’385 patent, with the full and exclusive right to bring suit to

enforce the ’385 patent, including the right to recover for past infringement. The ’385 patent is

valid and enforceable under United States patent laws.

                                                   7
4835-4222-2563
            Case 6:21-cv-00487-ADA Document 1 Filed 05/10/21 Page 8 of 37




         29.     U.S. Patent No. 9,997,240 (the “’240 patent”) is entitled “Lifetime Mixed Level

Non-Volatile Memory System” and issued on June 12, 2018. A true and correct copy of the ’240

patent is attached as Exhibit C to this Complaint. Vervain is the owner of all rights, title, and

interest in and to the ’240 patent, with the full and exclusive right to bring suit to enforce the

’240 patent, including the right to recover for past infringement. The ’240 patent is valid and

enforceable under United States patent laws.

         30.     U.S. Patent No. 10,950,300 (the “’300 patent”) is entitled “Lifetime Mixed Level

Non-Volatile Memory System” and issued on March 16, 2021. A true and correct copy of the

’300 patent is attached as Exhibit D to this Complaint. Vervain is the owner of all rights, title,

and interest in and to the ’300 patent, with the full and exclusive right to bring suit to enforce the

’300 patent, including the right to recover for past infringement. The ’300 patent is valid and

enforceable under United States patent laws.

         31.     G.R. Mohan Rao is the sole inventor of the Asserted Patents.

         32.     Dr. Rao is the inventor of approximately 111 U.S. patents and the author of at

least 15 technical publications spanning several decades.

         33.     Dr. Rao has been an innovator in the semiconductor industry since the 1960s.

After receiving his Ph.D. in physics with a specialization in electronics in September 1968 from

Andhra University in Waltair, India, near the village where he grew up, Dr. Rao traveled to the

United States to attend a graduate program in physics at the University of Cincinnati, fulfilling

his lifelong dream to study in the United States.

         34.     Shortly after beginning his studies at the University of Cincinnati, Dr. Rao found

a bulletin indicating that Prof. William Carr of Southern Methodist University (SMU) was

looking for a graduate assistant for his work on MOS transistors. Dr. Rao called Prof. Carr about



                                                    8
4835-4222-2563
            Case 6:21-cv-00487-ADA Document 1 Filed 05/10/21 Page 9 of 37




the opportunity, and by December 1968, after completing the fall semester at the University of

Cincinnati, Dr. Rao had received the assistantship with Prof. Carr, moved to Dallas, Texas, and

enrolled in a Ph.D. program at SMU in electrical engineering.

         35.     At the laboratory at SMU, Dr. Rao was able to build MOS devices from scratch.

In the 1969-1970 timespan, while attending SMU, Dr. Rao also worked in the SMU laboratory

with Jack Kilby of Texas Instruments, a pioneering electrical engineer who would later receive a

Nobel Prize for his work. In early 1972, Mr. Kilby set up an interview for Dr. Rao at Texas

Instruments’ Houston facility, then the home of Texas Instruments’ MOS-related work.

         36.     Dr. Rao began working for Texas Instruments in June 1972. He would go on to

work for the company for 22 years, until 1994. Dr. Rao rose through the ranks at Texas

Instruments, starting in an Engineer position and ascending to the position of Senior Fellow—

one of 12 out of approximately 20,000 engineers at the company at the time. He then moved into

a management position, starting as a Vice President in 1983 and becoming a Senior Vice

President in 1985.

         37.     Dr. Rao received his first patent while working in a process and product

engineering capacity to solve a production problem with Texas Instruments’ 4-kilobit RAM

product. From the late 1970s through the mid-1980s, he worked on and/or managed Texas

Instruments’: (1) 64Kb RAM, in a project management capacity as a Senior Member of

Technical Staff; (2) 256Kb RAM, in a project management capacity as a Fellow; (3) 1Mb RAM,

in a management capacity as a Senior Fellow, overseeing several projects; and (4) 4Mb RAM, in

a management capacity as a Senior Fellow, overseeing several projects. At Texas Instruments,

Dr. Rao also worked on projects involving EEPROM, SRAM, and microcontrollers. In total, Dr.

Rao received approximately 35 U.S. patents during his time at Texas Instruments.



                                                  9
4835-4222-2563
           Case 6:21-cv-00487-ADA Document 1 Filed 05/10/21 Page 10 of 37




         38.     Some of Dr. Rao’s work for Texas Instruments is featured in the Smithsonian

Institution, in the Texas Instruments Collection.14 For example, the Smithsonian Institution has a

display of Texas Instruments’ experimental 1-megabit CMOS DRAM with one-micron feature

size, produced in April 1985 under Dr. Rao’s leadership.

         39.     After his time at Texas Instruments, Dr. Rao joined Cirrus Logic in 1994.

Although Cirrus Logic was a California company, Dr. Rao coordinated a team in the Dallas area.

His work focused on a major project involving integration of a graphics controller and memory.

During his time at Cirrus Logic, Dr. Rao received approximately 22 U.S. patents relating to his

work on integrated graphics controllers and memory. Dr. Rao left Cirrus Logic in the summer of

1996.

         40.     Later in 1996, Dr. Rao started a company called Silicon Aquarius. Through a

relationship between Silicon Aquarius and Matsushita, Dr. Rao led a design team in working on

a 256Mb DRAM chip.

         41.     After Silicon Aquarius ceased operations, Dr. Rao did consulting work for a

number of different companies and devoted much of his free time to thinking about various

challenges and problems with which the semiconductor industry had struggled for years. For

example, Dr. Rao worked to improve non-volatile memories that are used for long term storage

of data after the power is turned off, and how to reduce the power consumption of those devices.

         42.     In non-volatile memories, there are two types of storage cells: single-level cells

(SLCs) that store one bit of information, and multi-level cells (MLCs) that store multiple bits of

information. SLCs are faster, more reliable, and have a longer life. MLCs are less expensive



14
   http://smithsonianchips.si.edu/texas/t_360.htm (last visited Apr. 12, 2021);
http://smithsonianchips.si.edu/texas/wafer.htm (last visited Apr. 12, 2021).


                                                  10
4835-4222-2563
           Case 6:21-cv-00487-ADA Document 1 Filed 05/10/21 Page 11 of 37




and can store more data in less space with less power consumption. While working to improve

these non-volatile memories, Dr. Rao developed inventions that combine the long life and high-

performance of SLCs with the more cost-effective MLCs. The result is the best of both types of

cells – longer life and better performance at less cost. By using the MLCs as the default storage,

the cheaper, more reliable MLCs are used for the bulk of the data storage. Meanwhile, the SLCs

are used for the data that needs it the most.

         43.     The claims of the Asserted Patents are directed to patent-eligible, non-abstract

ideas. They address, among other things, specific improvements for controlling non-volatile

memory modules. The claims are particularly useful for flash memory products or other

memory devices that use a combination of SLCs and multi-level cells MLCs. If, for example, a

range of addresses in a MLC memory module fails a data integrity test, the range of addresses

may be mapped to a new range of addresses in a SLC memory module. Also, if a block in the

MLC module is used frequently, the block may be transferred to the SLC module. By doing so,

the reliability and life of the flash memory is increased.

         44.     Vervain’s Asserted Patents claim, among other things, a specific implementation

of a solution to a problem in the design and fabrication of flash memories. For example, the

patents identify numerous specific advantages that Vervain’s claimed techniques provide

compared to traditional forms of flash memories. See, e.g., Ex. A, ’298 patent at 1:25-32; Ex. B,

’385 patent at 1:28-35; Ex. C, ’240 patent at 1:40-47; Ex. D, ’300 patent at 1:44-51. Further, the

claimed technologies cannot be performed as mental steps by a human, nor do they represent the

application of a generic computer to any well-known method of organizing human behavior.

         45.     The Asserted Patents claim inventive concepts that are significantly more than

any patent-ineligible, abstract idea. In particular, the claimed technologies, including individual



                                                  11
4835-4222-2563
           Case 6:21-cv-00487-ADA Document 1 Filed 05/10/21 Page 12 of 37




limitations as well as ordered combinations of limitations, were not well-understood, routine, or

conventional, and cover multiple advantages, and combinations of advantages, that were not

well-understood, routine, or conventional. See, e.g., Ex. A, ’298 patent at 5:24-40, 6:24-35; Ex.

B, ’385 patent at 5:28-44, 6:28-39; Ex. C, ’240 patent at 5:43-59, 6:46-58; Ex. D, ’300 patent at

5:51-67, 6:53-65.

                 DEFENDANTS’ INFRINGING PRODUCTS AND ACTIVITIES

         46.     Micron is a global manufacturer and supplier of memory products, including non-

volatile memory products. 15

         47.     Micron’s Compute and Networking Business Unit designs, makes, uses, offers to

sell, sells, imports, supplies, or otherwise distributes memory products for client, cloud server,

enterprise, graphics, and networking chips for cloud server, enterprise, client, graphics, and

networking purposes.16

         48.     Micron’s Mobile Business Unit designs, makes, uses, offers to sell, sells, imports,

supplies, or otherwise distributes memory products for smartphones and other mobile-devices.17

         49.     Micron’s Storage Business Unit designs, makes, uses, offers to sell, sells, imports,

supplies, or otherwise distributes memory products for enterprise and cloud, client, and

consumer storage purposes.18

         50.     Micron’s Embedded Business Unit designs, makes, uses, offers to sell, sells,

imports, supplies, or otherwise distributes memory products for industrial, automotive, and

consumer markets.


15
   Micron’s 2020 Annual Report, available at http://www.annualreports.com/Company/micron-
technology-inc (last visited April 5, 2021), at 4.
16
   Id.
17
   Id. at 5.
18
   Id. at 6.


                                                  12
4835-4222-2563
           Case 6:21-cv-00487-ADA Document 1 Filed 05/10/21 Page 13 of 37




         51.     Micron designs, makes, uses, offers to sell, sells, imports, supplies, or otherwise

distributes, and provides support for, flash memory products, including products with the part

name or number M600 SATA SSD, 2200 SSD, 2210 SSD, and 2300 SSD, and other memory

products that have the same or similar structures, features, or functionalities, as the

aforementioned products (“Accused Products”).

         52.     The Accused Products are integrated into devices made, used, offered for sale,

sold, imported, supplied, or otherwise distributed in the United States by among others, Micron,

Micron’s customers, original equipment manufacturers (“OEMs”), original design manufacturers

(“ODMs”), foundry suppliers, distributers, and other third parties. Micron’s Accused Products

are essential, non-trivial components of the products into which they are integrated.

         53.     Micron also conducts research, development, and testing of Accused Products in

the United States.

         54.     Micron maintains a website that advertised and continues to advertise the

Accused Products, including identifying the applications for which they can be used and

specifications for the Accused Products.

         55.     Micron’s development, sales, marketing, and manufacturing activities in the

United States, including within this District, directly contributed to Micron’s net revenue in the

United States.

                 COUNT I: INFRINGEMENT OF U.S. PATENT NO. 8,891,298

         56.     Vervain incorporates by reference and re-alleges all of the foregoing paragraphs

of this Complaint as if fully set forth herein.

         57.     Defendants have directly infringed and continue to infringe, either literally or

under the doctrine of equivalents, at least claim 1 of the ’298 patent by making, using, offer for

sale, selling, and importing, without authority or license, the Accused Products in violation of 35

                                                  13
4835-4222-2563
           Case 6:21-cv-00487-ADA Document 1 Filed 05/10/21 Page 14 of 37




U.S.C. § 271(a). The Accused Products are non-limiting examples that were identified based on

currently available information, and Vervain reserves the right to identify additional infringing

activities, products, and services, including, for example, on the basis of information obtained

during discovery.

         58.     The Accused Products meet all the limitations of at least claim 1 of the ’298

patent. Specifically, claim 1 of the ’298 patent recites:

                 A system for storing data comprising:

                 at least one MLC non-volatile memory module comprising a plurality of
                 individually erasable blocks;

                 at least one SLC non-volatile memory module comprising a plurality of
                 individually erasable blocks; and

                 a controller coupled to the at least one MLC non-volatile memory module and the
                 at least one SLC non-volatile memory module wherein the controller is adapted
                 to:

                 a) maintain an address map of at least one of the MLC and SLC non-volatile
                    memory modules, the address map comprising a list of logical address ranges
                    accessible by a computer system, the list of logical address ranges having a
                    minimum quanta of addresses, wherein each entry in the list of logical address
                    ranges maps to a similar range of physical addresses within either the at least
                    one SLC non-volatile memory module or within the at least one MLC non-
                    volatile memory module;

                 b) determine if a range of addresses listed by an entry and mapped to a similar
                    range of physical addresses within the at least one MLC non-volatile memory
                    module, fails a data integrity test, and, in the event of such a failure, the
                    controller remaps the entry to the next available equivalent range of physical
                    addresses within the at least one SLC non-volatile memory module;

                 c) determine which of the blocks of the plurality of the blocks in the MLC and
                    SLC non-volatile memory modules are accessed most frequently by
                    maintaining a count of the number of times each one of the blocks is accessed;
                    and

                 d) allocate those blocks that receive the most frequent writes by transferring the
                    respective contents of those blocks to the at least one SLC non-volatile
                    memory module.


                                                  14
4835-4222-2563
           Case 6:21-cv-00487-ADA Document 1 Filed 05/10/21 Page 15 of 37




         59.     To the extent the preamble is a limitation, the Accused Products include a system

for storing data. For example, Micron’s M600 SATA SSD (“M600”) is a solid state drive (SSD)

for storing data.




Data Sheet at 319; M600 Review20; SSDs for Big Data at 1.21

         60.     The Accused Products include at least one MLC non-volatile memory module

comprising a plurality of individually erasable blocks. For example, the M600 contains MLC

NAND flash technology.




Data Sheet at 3.



19
   Ex. R, Micron’s M600 Data Sheet (“Data Sheet”), available at https://media-www.micron.com/-
/media/client/global/documents/products/data-
sheet/ssd/m600_2_5_ssd.pdf?rev=ead5eb20949d47fcbbeb52e56ace0297 (last visited April 5, 2021).
20
   Ex. S, Micron M600 SSD Review (“M600 Review”), available at
https://www.storagereview.com/review/micron-m600-ssd-review (last visited April 5, 2021).
21
   Ex. T, Micron Technical Marketing Brief, SSDs for Big Data – Fast Processing Requires High-
Performance Storage (“SSDs for Big Data”), available at https://media-www.micron.com/-
/media/client/global/documents/products/technical-marketing-
brief/brief_ssds_big_data.pdf?rev=f0f0d0ba8773417988b37a5f223c89a9 (last visited April 5, 2021).


                                                 15
4835-4222-2563
           Case 6:21-cv-00487-ADA Document 1 Filed 05/10/21 Page 16 of 37




Id. at 1. The SSD is configured to erase MLC blocks.




Flash 101 at 2. 22

         61.     The Accused Products include at least one SLC non-volatile memory module

comprising a plurality of individually erasable blocks. For example, the M600 is configured to

erase SLC blocks.




Data Sheet at 11.

22
   Ex. U, Micron Technical Note TN-29-19, NAND Flash 101: An Introduction to NAND Flash
and How to Design It In to Your Next Product (“Flash 101”), available at
https://www.micron.com/support/~/media/fea5cfd9ee9347f4b2afcd494d3291c3.ashx (last visited
April 5, 2021).


                                               16
4835-4222-2563
           Case 6:21-cv-00487-ADA Document 1 Filed 05/10/21 Page 17 of 37




Write Acceleration at 1-223; Flash 101 at 2.

         62.     The Accused Products include a controller coupled to the at least one MLC non-

volatile memory module and the at least one SLC non-volatile memory module. For example,

the M600 contains a controller with a NAND interface.




M600 Review.



23
   Ex. V, Micron Technical Marketing Brief, Optimized Client Computing with Dynamic Write
Acceleration (“Write Acceleration”), available at https://www.micron.com/-
/media/client/global/documents/products/technical-marketing-
brief/brief_ssd_dynamic_write_accel.pdf (last visited April 6, 2021).


                                                17
4835-4222-2563
           Case 6:21-cv-00487-ADA Document 1 Filed 05/10/21 Page 18 of 37




Data Sheet at 3.




Data Sheet at 11.

         63.     The Accused Products include a controller coupled to the at least one MLC non-

volatile memory module and the at least one SLC non-volatile memory module wherein the

controller is adapted to maintain an address map of at least one of the MLC and SLC non-

volatile memory modules, the address map comprising a list of logical address ranges accessible

by a computer system, the list of logical address ranges having a minimum quanta of addresses,

wherein each entry in the list of logical address ranges maps to a similar range of physical

addresses within either the at least one SLC non-volatile memory module or within the at least

one MLC non-volatile memory module. For example, the controller in the M600 uses a mapping



                                                18
4835-4222-2563
           Case 6:21-cv-00487-ADA Document 1 Filed 05/10/21 Page 19 of 37




table to keep track of the relationship between the logical blocks and the physical addresses of

the flash memory.




Data Sheet at 4.




                                                19
4835-4222-2563
            Case 6:21-cv-00487-ADA Document 1 Filed 05/10/21 Page 20 of 37




Protection at 3. 24 The flash memory is organized by page and block, where a page is the

smallest program unit and a block is the smallest erase unit.




Id. at 2.

         64.     The Accused Products include a controller coupled to the at least one MLC non-

volatile memory module and the at least one SLC non-volatile memory module wherein the

controller is adapted to determine if a range of addresses listed by an entry and mapped to a

similar range of physical addresses within the at least one MLC non-volatile memory module,

fails a data integrity test, and, in the event of such a failure, the controller remaps the entry to the

next available equivalent range of physical addresses within the at least one SLC non-volatile

memory module. For example, the M600 incorporates defect and error management technology.




24
    Ex. W, Micron Technical Marketing Brief, A Comparison of Client and Enterprise SSD Data
Path Protection (“Protection”), available at https://www.micron.com/-
/media/client/global/documents/products/technical-marketing-
brief/brief_ssd_datapath_protection_client_enterprise.pdf?la=en (last visited April 6, 2021).


                                                   20
4835-4222-2563
           Case 6:21-cv-00487-ADA Document 1 Filed 05/10/21 Page 21 of 37




Data Sheet at 8.




Wear Leveling TN-29-61 at 2, 5. 25 The controller addresses data integrity issues by remapping

data.



25
   Ex. X, Micron Technical Note TN-29-61, Wear Leveling in Micron NAND Flash Memory
(“Wear Leveling TN-29-61”), available at https://www.micron.com/-
/media/client/global/documents/products/technical-note/nand-
flash/tn2961_wear_leveling_in_nand.pdf (last visited April 6, 2021).


                                              21
4835-4222-2563
           Case 6:21-cv-00487-ADA Document 1 Filed 05/10/21 Page 22 of 37




                                         22
4835-4222-2563
           Case 6:21-cv-00487-ADA Document 1 Filed 05/10/21 Page 23 of 37




COPYBACK at 1-3.26

         65.     The Accused Products include a controller coupled to the at least one MLC non-

volatile memory module and the at least one SLC non-volatile memory module wherein the

controller is adapted to determine which of the blocks of the plurality of the blocks in the MLC

and SLC non-volatile memory modules are accessed most frequently by maintaining a count of

the number of times each one of the blocks is accessed. For example, the M600 employs wear

leveling techniques that employ block erase counting.




Wear-Leveling TN-29-42 at 2.27




26
   Ex. Y, Micron Technical Note TN-29-41, Using COPYBACK Operations to Maintain Data
Integrity in NAND Flash Devices (“COPYBACK”), available at https://media-www.micron.com/-
/media/client/global/documents/products/technical-note/nand-
flash/tn2941_idm_copyback.pdf?rev=c0a04e8ff8bd4f309bab7ea91ad98035 (last visited April 6,
2021).
27
   Ex. Z, Micron Technical Note TN-29-42, Wear-Leveling Techniques in NAND Flash Devices
(“Wear-Leveling TN-29-42”), available at https://media-www.micron.com/-
/media/client/global/documents/products/technical-note/nand-flash/tn2942_nand_wear_leveling.pdf
(last visited April 6, 2021).


                                                23
4835-4222-2563
            Case 6:21-cv-00487-ADA Document 1 Filed 05/10/21 Page 24 of 37




Id. at 3.




Id. at 4.

         66.     The Accused Products include a controller coupled to the at least one MLC non-

volatile memory module and the at least one SLC non-volatile memory module wherein the

controller is adapted to allocate those blocks that receive the most frequent writes by transferring

the respective contents of those blocks to the at least one SLC non-volatile memory module. For

example, the M600 employs wear leveling techniques that transfer blocks within the flash

memory. Wear-Leveling TN-29-42 at 2-4.




                                                24
4835-4222-2563
           Case 6:21-cv-00487-ADA Document 1 Filed 05/10/21 Page 25 of 37




         67.     The foregoing allegations are based on publicly available information and a

reasonable investigation of the structure and operation of the Accused Products. Vervain

reserves the right to modify this description, including, for example, on the basis of information

about the Accused Products that it obtains during discovery.

         68.     Defendants’ infringement has damaged and continues to damage Vervain in an

amount yet to be determined, of at least a reasonable royalty.

         69.     This is an exceptional case. Vervain is entitled to attorneys’ fees and costs under

35 U.S.C. § 285 as a result of the infringement of the ’298 patent by Defendants.

                 COUNT II: INFRINGEMENT OF U.S. PATENT NO. 9,196,385

         70.     Vervain incorporates by reference and re-alleges all of the foregoing paragraphs

of this Complaint as if fully set forth herein.

         71.     Defendants have directly infringed and continue to infringe, either literally or

under the doctrine of equivalents, at least claim 1 of the ’385 patent by making, using, offer for

sale, selling, and importing, without authority or license, the Accused Products in violation of 35

U.S.C. § 271(a). The Accused Products are non-limiting examples that were identified based on

currently available information, and Vervain reserves the right to identify additional infringing

activities, products, and services, including, for example, on the basis of information obtained

during discovery.

         72.     The Accused Products meet all the limitations of at least claim 1 of the ’385

patent. Specifically, claim 1 of the ’385 patent recites:

                 A system for storing data comprising:

                 at least one MLC non-volatile memory module comprising a plurality of
                 individually erasable blocks;

                 at least one SLC non-volatile memory module comprising a plurality of
                 individually erasable blocks; and

                                                  25
4835-4222-2563
           Case 6:21-cv-00487-ADA Document 1 Filed 05/10/21 Page 26 of 37




                 a flash translation layer (FTL); wherein the FTL is adapted to:

                 a) maintain an address map of at least one of the MLC and SLC non-volatile
                    memory modules, the address map comprising a list of logical address ranges
                    accessible by a computer system, the list of logical address ranges having a
                    minimum quanta of addresses, wherein each entry in the list of logical address
                    ranges maps to a similar range of physical addresses within either the at least
                    one SLC non-volatile memory module or within the at least one MLC non-
                    volatile memory module;

                 b) determine if a range of addresses listed by an entry and mapped to a similar
                    range of physical addresses within the at least one MLC non-volatile memory
                    module, fails a data integrity test, and, in the event of such a failure, the
                    controller remaps the entry to the next available equivalent range of physical
                    addresses within the at least one SLC non-volatile memory module;

                 c) determine which of the blocks of the plurality of the blocks in the MLC and
                    SLC non-volatile memory modules are accessed most frequently by
                    maintaining a count of the number of times each one of the blocks is accessed;
                    and

                 d) allocate those blocks that receive the most frequent writes by transferring the
                    respective contents of those blocks to the at least one SLC non-volatile
                    memory module.

         73.     To the extent the preamble is a limitation, the Accused Products include a system

for storing data. For example, the M600 is a SSD for storing data. Data Sheet at 3; M600

Review; SSDs for Big Data at 1.

         74.     The Accused Products include at least one MLC non-volatile memory module

comprising a plurality of individually erasable blocks. For example, the M600 contains MLC

NAND flash technology. Data Sheet at 1, 3. The SSD is configured to erase MLC blocks.

Flash 101 at 2.

         75.     The Accused Products include at least one SLC non-volatile memory module

comprising a plurality of individually erasable blocks. For example, the M600 is configured to

erase SLC blocks. Data Sheet at 11; Write Acceleration at 1-2; Flash 101 at 2.




                                                  26
4835-4222-2563
           Case 6:21-cv-00487-ADA Document 1 Filed 05/10/21 Page 27 of 37




         76.     The Accused Products include a flash translation layer (FTL). For example, the

M600 contains a Flash Transition Layer (FTL). Wear Leveling TN-29-61 at 1-2.

         77.     The Accused Products include a flash translation layer (FTL), wherein the FTL is

adapted to maintain an address map of at least one of the MLC and SLC non-volatile memory

modules, the address map comprising a list of logical address ranges accessible by a computer

system, the list of logical address ranges having a minimum quanta of addresses, wherein each

entry in the list of logical address ranges maps to a similar range of physical addresses within

either the at least one SLC non-volatile memory module or within the at least one MLC non-

volatile memory module. For example, the FTL in the M600 uses a mapping table to keep track

of the relationship between the logical blocks and the physical addresses of the flash memory.

Data Sheet at 4; Protection at 3. The flash memory is organized by page and block, where a

page is the smallest program unit and a block is the smallest erase unit. Id. at 2.

         78.     The Accused Products include a flash translation layer (FTL), wherein the FTL is

adapted to determine if a range of addresses listed by an entry and mapped to a similar range of

physical addresses within the at least one MLC non-volatile memory module, fails a data

integrity test, and, in the event of such a failure, the controller remaps the entry to the next

available equivalent range of physical addresses within the at least one SLC non-volatile

memory module. For example, the M600 incorporates defect and error management technology.

Data Sheet at 8; Wear Leveling TN-29-61 at 2, 5. The FTL addresses data integrity issues by

remapping data. COPYBACK at 1-3.

         79.     The Accused Products include a flash translation layer (FTL), wherein the FTL is

adapted to determine which of the blocks of the plurality of the blocks in the MLC and SLC non-

volatile memory modules are accessed most frequently by maintaining a count of the number of



                                                  27
4835-4222-2563
           Case 6:21-cv-00487-ADA Document 1 Filed 05/10/21 Page 28 of 37




times each one of the blocks is accessed. For example, the M600 employs wear leveling

techniques that employ block erase counting. Wear-Leveling TN-29-42 at 2-4.

         80.     The Accused Products include a flash translation layer (FTL), wherein the FTL is

adapted to allocate those blocks that receive the most frequent writes by transferring the

respective contents of those blocks to the at least one SLC non-volatile memory module. For

example, the M600 employs wear leveling techniques that transfer blocks within the flash

memory. Wear-Leveling TN-29-42 at 2-4.

         81.     The foregoing allegations are based on publicly available information and a

reasonable investigation of the structure and operation of the Accused Products. Vervain

reserves the right to modify this description, including, for example, on the basis of information

about the Accused Products that it obtains during discovery.

         82.     Defendants’ infringement has damaged and continues to damage Vervain in an

amount yet to be determined, of at least a reasonable royalty.

         83.     This is an exceptional case. Vervain is entitled to attorneys’ fees and costs under

35 U.S.C. § 285 as a result of the infringement of the ’385 patent by Defendants.

                 COUNT III: INFRINGEMENT OF U.S. PATENT NO. 9,997,240

         84.     Vervain incorporates by reference and re-alleges all of the foregoing paragraphs

of this Complaint as if fully set forth herein.

         85.     Defendants have directly infringed and continue to infringe, either literally or

under the doctrine of equivalents, at least claim 6 of the ’240 patent by making, using, offer for

sale, selling, and importing, without authority or license, the Accused Products in violation of 35

U.S.C. § 271(a). The Accused Products are non-limiting examples that were identified based on

currently available information, and Vervain reserves the right to identify additional infringing



                                                  28
4835-4222-2563
           Case 6:21-cv-00487-ADA Document 1 Filed 05/10/21 Page 29 of 37




activities, products, and services, including, for example, on the basis of information obtained

during discovery.

         86.     The Accused Products meet all the limitations of at least claim 6 of the ’240

patent. Specifically, claim 6 of the ’240 patent recites:

                 6. A system for storing data comprising:

                 at least one MLC non-volatile memory module comprising a plurality of
                 individually erasable blocks;

                 at least one SLC non-volatile memory module comprising a plurality of
                 individually erasable blocks; and

                 a controller coupled to the at least one MLC non-volatile memory module and the
                 at least one SLC non-volatile memory module, the controller maintaining an
                 address map of at least one of the MLC and SLC non-volatile memory modules,
                 the address map comprising a list of logical address ranges accessible by a
                 computer system, the list of logical address ranges having a minimum quanta of
                 addresses, wherein each entry in the list of logical address ranges maps to a
                 similar range of physical addresses within either the at least one SLC non-volatile
                 memory module or within the at least one MLC non-volatile memory module;

                 wherein the controller allocates those blocks that receive frequent writes into the
                 SLC non-volatile memory module as hot blocks and those blocks that only
                 receive infrequent writes into the MLC non-volatile memory module as cold
                 blocks; and

                 wherein the controller is adapted to determine if a range of addresses listed by an
                 entry and mapped to a similar range of physical addresses within the at least one
                 MLC non-volatile memory module, fails a data integrity test, and, in the event of
                 such a failure, the controller remaps the entry to the next available equivalent
                 range of physical addresses within the at least one SLC non-volatile memory
                 module;

                 wherein the controller is further adapted to maintain a count value of those blocks
                 that are accessed most frequently and, on a periodic basis when the count value is
                 a predetermined count value, transfer the contents of those counted blocks into the
                 SLC non-volatile memory module, wherein the counted blocks transferred to after
                 reaching the predetermined count value are determined in accordance with the
                 next equivalent range of physical addresses determined by the controller.




                                                  29
4835-4222-2563
            Case 6:21-cv-00487-ADA Document 1 Filed 05/10/21 Page 30 of 37




         87.     To the extent the preamble is a limitation, the Accused Products include a system

for storing data. For example, the M600 is a SSD for storing data. Data Sheet at 3; M600

Review; SSDs for Big Data at 1.

         88.     The Accused Products include at least one MLC non-volatile memory module

comprising a plurality of individually erasable blocks. For example, the M600 contains MLC

NAND flash technology. Data Sheet at 3. The SSD is configured to erase MLC blocks. Flash

101 at 2.

         89.     The Accused Products include at least one SLC non-volatile memory module

comprising a plurality of individually erasable blocks. For example, the M600 is configured to

erase SLC blocks. Data Sheet at 11; Write Acceleration at 1-2; Flash 101 at 2.

         90.     The Accused Products include a controller coupled to the at least one MLC non-

volatile memory module and the at least one SLC non-volatile memory module, the controller

maintaining an address map of at least one of the MLC and SLC non-volatile memory modules,

the address map comprising a list of logical address ranges accessible by a computer system, the

list of logical address ranges having a minimum quanta of addresses, wherein each entry in the

list of logical address ranges maps to a similar range of physical addresses within either the at

least one SLC non-volatile memory module or within the at least one MLC non-volatile memory

module. For example, the M600 contains a controller with a NAND interface. M600 Review;

Data Sheet at 3, 11. The controller uses a mapping table to keep track of the relationship

between the logical blocks and the physical addresses of the flash memory. Data Sheet at 4;

Protection at 3. The flash memory is organized by page and block, where a page is the smallest

program unit and a block is the smallest erase unit. Protection at 2.




                                                 30
4835-4222-2563
           Case 6:21-cv-00487-ADA Document 1 Filed 05/10/21 Page 31 of 37




         91.     In the Accused Products, the controller allocates those blocks that receive

frequent writes into the SLC non-volatile memory module as hot blocks and those blocks that

only receive infrequent writes into the MLC non-volatile memory module as cold blocks. For

example, the M600 employs wear leveling techniques that employ block erase counting. Wear-

Leveling TN-29-42 at 2-4.

         92.     In the Accused Products, the controller is adapted to determine if a range of

addresses listed by an entry and mapped to a similar range of physical addresses within the at

least one MLC non-volatile memory module, fails a data integrity test, and, in the event of such a

failure, the controller remaps the entry to the next available equivalent range of physical

addresses within the at least one SLC non-volatile memory module. For example, the M600

incorporates defect and error management technology. Data Sheet at 6; Wear Leveling TN-29-61

at 2, 5. The controller addresses data integrity issues by remapping data. COPYBACK at 1-3.

         93.     In the Accused Products, the controller is adapted to maintain a count value of

those blocks that are accessed most frequently and, on a periodic basis when the count value is a

predetermined count value, transfer the contents of those counted blocks into the SLC non-

volatile memory module, wherein the counted blocks transferred to after reaching the

predetermined count value are determined in accordance with the next equivalent range of

physical addresses determined by the controller. For example, the M600 employs wear leveling

techniques that employ block erase counting, and that transfer blocks within the flash memory.

Wear-Leveling TN-29-42 at 2-4.

         94.     The foregoing allegations are based on publicly available information and a

reasonable investigation of the structure and operation of the Accused Products. Vervain




                                                  31
4835-4222-2563
           Case 6:21-cv-00487-ADA Document 1 Filed 05/10/21 Page 32 of 37




reserves the right to modify this description, including, for example, on the basis of information

about the Accused Products that it obtains during discovery.

         95.      Defendants’ infringement has damaged and continues to damage Vervain in an

amount yet to be determined, of at least a reasonable royalty.

         96.      This is an exceptional case. Vervain is entitled to attorneys’ fees and costs under

35 U.S.C. § 285 as a result of the infringement of the ’240 patent by Defendants.

                 COUNT IV: INFRINGEMENT OF U.S. PATENT NO. 10,950,300

         97.      Vervain incorporates by reference and re-alleges all of the foregoing paragraphs

of this Complaint as if fully set forth herein.

         98.      Defendants have directly infringed and continue to infringe, either literally or

under the doctrine of equivalents, at least claim 1 of the ’300 patent by making, using, offer for

sale, selling, and importing, without authority or license, the Accused Products in violation of 35

U.S.C. § 271(a). The Accused Products are non-limiting examples that were identified based on

reverse engineering reports currently available, and Vervain reserves the right to identify

additional infringing activities, products, and services, including, for example, on the basis of

information obtained during discovery.

         99.      The Accused Products meet all the limitations of at least claim 1 of the ’300

patent. Specifically, claim 1 of the ’300 patent recites:

                  A system for storing data comprising:

                  memory space containing volatile memory space and nonvolatile memory space,
                  wherein the nonvolatile memory space includes both multilevel cell (MLC)
                  memory space and single level cell (SLC) memory space;

                  at least one controller to operate memory elements and associated memory space;

                  at least one MLC nonvolatile memory element that can be mapped into the MLC
                  memory space;


                                                   32
4835-4222-2563
           Case 6:21-cv-00487-ADA Document 1 Filed 05/10/21 Page 33 of 37




                 at least one SLC nonvolatile memory element that can be mapped into the SLC
                 memory space;

                 at least one random access volatile memory;

                 an FTL flash translation layer, wherein the at least one controller, or FTL, or a
                 combination of both maintain an address table in one or more of the memory
                 elements and random access volatile memory;

                 the controller controlling access of the MLC and SLC nonvolatile memory
                 elements and the random access volatile memory for storage of data therein, the
                 controller, in at least a Write access operation to the MLC nonvolatile memory
                 element, operable to store data in the MLC nonvolatile memory element and
                 retain such stored data in the random access volatile memory;

                 the controller performing a data integrity test on stored data in the MLC
                 nonvolatile memory element after at least a Write access operation is performed
                 thereon by comparing the stored data to the retained data in the random access
                 volatile memory;

                 wherein the address table maps logical and physical addresses adaptable to the
                 system, wherein the mapping is performed as necessitated by the system to
                 maximize lifetime, and wherein the mapping maps blocks, pages, or bytes of data
                 in either volatile or nonvolatile, or both, memories; and

                 wherein a failure of the data integrity test performed by the controller results in a
                 remapping of the address space to a different physical range of addresses and
                 transfer of data corresponding to the stored data to those remapped physical
                 addresses from those determined to have failed the data integrity test to achieve
                 enhanced endurance.

         100.    To the extent the preamble is a limitation, the Accused Products include a system

for storing data. For example, the M600 is a SSD for storing data. Data Sheet at 3; M600

Review; SSDs for Big Data at 1.

         101.    The Accused Products include memory space containing volatile memory space

and nonvolatile memory space, wherein the nonvolatile memory space includes both multilevel

cell (MLC) memory space and single level cell (SLC) memory space. For example, the M600

contains DRAM memory space and MLC and SLC flash memory space. Data Sheet at 1, 3 &

11; Write Acceleration at 1-2; Protection at 1-5.



                                                   33
4835-4222-2563
           Case 6:21-cv-00487-ADA Document 1 Filed 05/10/21 Page 34 of 37




         102.    The Accused Products include at least one controller to operate memory elements

and associated memory space. For example, the M600 contains a controller to operate memory

elements and associated memory space. M600 Review; Data Sheet at 3, 11; Protection at 1-5.

         103.    The Accused Products include at least one MLC nonvolatile memory element that

can be mapped into the MLC memory space. For example, the controller in the M600 uses a

mapping table to keep track of the relationship between the logical blocks and the physical

addresses of the flash memory. Data Sheet at 4; Protection at 3. The flash memory contains

MLC memory space. Data Sheet at 1, 3.

         104.    The Accused Products include at least one SLC nonvolatile memory element that

can be mapped into the SLC memory space. For example, the controller in the M600 uses a

mapping table to keep track of the relationship between the logical blocks and the physical

addresses of the flash memory. Data Sheet at 4; Protection at 3. The flash memory contains

SLC memory space. Data Sheet at 3, 11; Write Acceleration at 1-2.

         105.    The Accused Products include at least one random access volatile memory. For

example, the M600 contains DRAM memory. Data Sheet at 3; Protection at 1-5.

         106.    The Accused Products include an FTL flash translation layer, wherein the at least

one controller, or FTL, or a combination of both maintain an address table in one or more of the

memory elements and random access volatile memory. For example, the controller in the M600

contains a FTL and uses a mapping table to keep track of the relationship between the logical

blocks and the physical addresses of the flash memory. Wear Leveling TN-29-61 at 1-2; Data

Sheet at 4; Protection at 3.

         107.    The Accused Products include a controller controlling access of the MLC and

SLC nonvolatile memory elements and the random access volatile memory for storage of data



                                                 34
4835-4222-2563
           Case 6:21-cv-00487-ADA Document 1 Filed 05/10/21 Page 35 of 37




therein, the controller, in at least a Write access operation to the MLC nonvolatile memory

element, operable to store data in the MLC nonvolatile memory element and retain such stored

data in the random access volatile memory. For example, the controller in the M600 controls

access to the MLC and SLC memory and the DRAM. Data Sheet at 3. The controller stores

data in the flash memory and retains data in the DRAM. Protection at 1, 3.

         108.    In the Accused Products, the controller performs a data integrity test on stored

data in the MLC nonvolatile memory element after at least a Write access operation is performed

thereon by comparing the stored data to the retained data in the random access volatile memory.

For example, the controller in the M600 performs a data integrity test by comparing data stored

in the flash memory with data retained in the DRAM. Protection at 1, 3.

         109.    In the Accused Products, the address table maps logical and physical addresses

adaptable to the system, wherein the mapping is performed as necessitated by the system to

maximize lifetime, and wherein the mapping maps blocks, pages, or bytes of data in either

volatile or nonvolatile, or both, memories. For example, the M600 employs wear leveling

techniques that transfer blocks within the flash memory. Wear-Leveling TN-29-42 at 2-4; Flash

101 at 2. The controller uses a mapping table to keep track of the relationship between the

logical blocks and the physical addresses of the flash memory. Data Sheet at 4; Protection at 3.

The flash memory is organized by page and block, where a page is the smallest program unit and

a block is the smallest erase unit. Protection at 2.

         110.    In the Accused Products, a failure of the data integrity test performed by the

controller results in a remapping of the address space to a different physical range of addresses

and transfer of data corresponding to the stored data to those remapped physical addresses from

those determined to have failed the data integrity test to achieve enhanced endurance. For



                                                  35
4835-4222-2563
           Case 6:21-cv-00487-ADA Document 1 Filed 05/10/21 Page 36 of 37




example, the M600 incorporates defect and error management technology. Data Sheet at 8;

Wear Leveling TN-29-61 at 2, 5. The controller addresses data integrity issues by remapping

data. COPYBACK at 1-3.

         111.    The foregoing allegations are based on publicly available information and a

reasonable investigation of the structure and operation of the Accused Products. Vervain

reserves the right to modify this description, including, for example, on the basis of information

about the Accused Products that it obtains during discovery.

         112.    Defendants’ infringement has damaged and continues to damage Vervain in an

amount yet to be determined, of at least a reasonable royalty.

         113.    This is an exceptional case. Vervain is entitled to attorneys’ fees and costs under

35 U.S.C. § 285 as a result of the infringement of the ’300 patent by Defendants.

                                  REQUEST FOR A JURY TRIAL

         114.    Vervain requests a jury trial of all issues in this action so triable.

                                       PRAYER FOR RELIEF

         WHEREFORE, Vervain respectfully requests:

         A.      That Judgment be entered that Defendants have infringed one or more claims of

the Asserted Patents, literally and under the doctrine of equivalents;

         B.      That, in accordance with 35 U.S.C. § 283, Defendants and all its affiliates,

employees, agents, officers, directors, attorneys, successors, and assigns and all those acting on

behalf of or in active concert or participation with any of them, be preliminarily and permanently

enjoined from (1) infringing the Asserted Patents and (2) making, using, selling, and offering for

sale, or importing into the United States, the Accused Products;

         C.      An award of damages sufficient to compensate Vervain for Defendants’

infringement under 35 U.S.C. § 284;

                                                    36
4835-4222-2563
           Case 6:21-cv-00487-ADA Document 1 Filed 05/10/21 Page 37 of 37




         D.      That the case be found exceptional under 35 U.S.C. § 285 and that Vervain be

awarded its reasonable attorneys’ fees;

         E.      Costs and expenses in this action;

         F.      An award of prejudgment and post-judgment interest; and

         G.      Such other and further relief as the Court may deem just and proper.



Dated: May 10, 2021.                                  Respectfully submitted,


                                                       /s/ Alan L. Whitehurst
                                                      Alan L. Whitehurst
                                                      D.C. Bar No. 484873
                                                      awhitehurst@McKoolSmith.com
                                                      Christopher P. McNett
                                                      D.C. Bar No. 1500360 (admission pending)
                                                      cmcnett@McKoolSmith.com
                                                      MCKOOL SMITH, P.C.
                                                      1717 K Street, NW, Suite 900
                                                      Washington, DC 20006
                                                      Telephone: (202) 221-6267
                                                      Facsimile: (212) 402-9444

                                                      Kathy H. Li
                                                      Texas State Bar No. 24070142
                                                      kli@McKoolSmith.com
                                                      James E. Quigley
                                                      Texas State Bar No. 24075810
                                                      jquigley@McKoolSmith.com
                                                      MCKOOL SMITH, P.C.
                                                      303 Colorado Street, Suite 2100
                                                      Austin, TX 78701
                                                      Telephone: (512) 692-8700
                                                      Facsimile: (512) 692-8744

                                                      Attorneys for Plaintiff Vervain, LLC




                                                 37
4835-4222-2563
